360 S.W.3d 859 (2011)
Clayton WOOD, Samuel Wood, and Christine Wood, Appellants,
v.
FARMERS INSURANCE COMPANY, INC., and Mid-Century Insurance Company, Respondents.
No. ED 96962.
Missouri Court of Appeals, Eastern District, Division One.
December 27, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 7, 2012.
Application for Transfer Denied April 3, 2012.
John F. Medler, Jr., Tamara M. Medler, St. Louis, MO, for Appellant.
Christopher J. Carpenter, Terri Z. Austenfeld, Overland Park, KS, Ralph V. Hart Bridgeton, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Sam, Clayton and Christine Wood appeal from the trial court's judgment granting partial summary judgment to Farmers Insurance Company and Mid-Century Insurance Company in the denial of underinsured motorist coverage on Appellants' claim. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).